Case: 17-60763      Document: 00514625622         Page: 1    Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-60763                               FILED
                                  Summary Calendar                       August 31, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WAUTESSE BELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:16-CR-90-6


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Wautesse Bell pleaded guilty to Conspiracy to Possess with Intent to
Distribute and to Distribute in Excess of 500 Grams of Cocaine Hydrochloride,
21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846, and Conspiracy to Defraud the
United States, 18 U.S.C. § 371. Bell contends his within-Guidelines sentence
of 225 months imprisonment is unreasonable because the district court
impermissibly considered his criminal history, lack of consistent employment,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60763    Document: 00514625622     Page: 2   Date Filed: 08/31/2018


                                 No. 17-60763

and large number of children. Bell did not raise this objection with the district
court. We therefore review for plain error. United States v. Castaneda-Lozoya,
812 F.3d 457, 459 (5th Cir. 2016). We will alter Bell’s sentence only if he
demonstrates a clear or obvious error which affects his substantial rights and
“seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Puckett v. United States, 556 U.S. 129, 135 (2009).
      In assessing the reasonableness of a sentence, this court first reviews for
“significant” procedural errors. Gall v. United States, 552 U.S. 38, 51 (2007).
If a sentence is procedurally sound, we review its substantive reasonableness
in light of the totality of the circumstances. United States v. Harris, 702 F.3d
226, 229 (5th Cir. 2012).
      A sentence within the advisory Sentencing Guidelines range is presumed
reasonable. United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th
Cir. 2008). To rebut this presumption, a defendant must show his “sentence
does not account for a factor that should receive significant weight,” “gives
significant weight to an irrelevant or improper factor,” or “represents a clear
error of judgment in balancing sentencing factors.” United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009); 18 U.S.C. § 3553(a)(1) & (2)(A) (sentencing
factors include the “history and characteristics of the defendant” and “need for
the sentence imposed—(A) to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense”).
      During sentencing, the district court reviewed Bell’s substantial criminal
history and five years of reported employment. The judge expressed concern
about the large amount of drugs Bell supplied to the community and the impact
of those drugs on children. These are proper considerations under the broad
scope of § 3553(a). Harris, 702 F.3d at 231; United States v. Mondragon-
Santiago, 564 F.3d 357, 363 (5th Cir. 2009); see also Pepper v. United States,



                                       2
    Case: 17-60763    Document: 00514625622     Page: 3   Date Filed: 08/31/2018


                                 No. 17-60763

562 U.S. 476, 490-91 (2011) (“Congress could not have been clearer in directing
that ‘[n]o limitation ... be placed on the information concerning the background,
character, and conduct’ of a defendant that a district court may ‘receive and
consider….’”) (quoting 18 U.S.C. § 3661).
      Bell has not pointed to any other factor the district court should have
considered or balanced.     Thus, he has not rebutted the presumption of
reasonableness. Cooks, 589 F.3d at 186. His “disagreement with the propriety
of the sentence imposed” is insufficient to rebut the presumption, and “he has
not shown any error, plain or otherwise.” United States v. Ruiz, 621 F.3d 390,
398 (5th Cir. 2010). “Under the plain error standard, we will not disturb the
sentence imposed merely because an appellant disagrees with the sentence and
the balancing of factors conducted by the district court.” United States v.
Rodriguez-De la Fuente, 842 F.3d 371, 375 (5th Cir. 2016); see also United
States v. Williams, 620 F.3d 483, 496 (5th Cir. 2010). Because he neither
rebutted the presumption of reasonableness nor satisfied his burden on plain
error review, we affirm Bell’s within-Guidelines sentence as reasonable.
      AFFIRMED.




                                       3